Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-14 are allowed.

The present invention is drawn to a silicone rubber composition comprising:  (A) 100 parts by mass of an organopolysiloxane having at least two alkenyl groups in a molecule and free of an aryl group, (B) 0.1 to 5 parts by mass of (B-1) an organosiloxane having in a molecule at least one silicon-bonded aryl group, at least one silicon-bonded hydrogen atom, and free of an alkenyl group, or a mixture of component (B -1) and (B-2) an organosiloxane having in a molecule at least one aryl group and at least one alkenyl group, (C) 0.1 to 5 parts by mass of an acrylic or a methacrylic compound, (D) an organopolysiloxane having at least two silicon-hydrogen bonded hydrogen atoms in a molecule and free of an aryl group and an alkenyl group, in an amount such that a mole ratio of silicon-bonded hydrogen atoms per 1 mole of total aliphatic unsaturated bonds in the silicone rubber composition is 0.5 to 5, and (E) a catalytically effective amount of a hydrosilylation reaction catalyst.  

Subject of instant claims is patentable distinct over references cited in Applicant’s PTO-1449 and the PTO-892 accompanying the office action dated September 15, 2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        February 9, 2021